Citation Nr: 1818045	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to September 1, 1956, for left ankle disability, status post-surgery.

2. Entitlement to a rating in excess of 10 percent prior to April 10, 2009, for left ankle disability, status post-surgery.

3. Entitlement to a compensable rating from April 10, 2009, to February 24, 2010 and on and after August 1, 2010, for left ankle disability, status post-surgery.

4. Entitlement to an extension of a temporary total disability rating following left ankle surgery, currently February 24, 2010 to August 1, 2010.

5. Entitlement to an initial rating in excess of 60 percent for total left knee arthroplasty.

6. Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).  

In a February 2014 Board decision, the Board found clear and unmistakable error in a May 1956 rating decision, and, thus, granted the Veteran's claim of entitlement to an effective date prior to January 16, 2007, for the grant of service connection for a left ankle disability, status post-surgery. Specifically, the Board assigned an effective date of February 21, 1956, which is the day after the Veteran's separation from service. This constituted a full grant of the benefits sought on appeal for this particular claim.

In the February 2014 Board decision, the Board remanded the issues of entitlement to higher initial ratings for left ankle disability and left knee total arthroplasty, entitlement to a 100 percent convalescent rating under 38 C.F.R. § 4.30 beyond May 31, 2010, and entitlement to service connection for right knee total arthroplasty, for further development. Specifically, the Board remanded the case to the AOJ to seek clarification of a private physician's medical opinion, to schedule the Veteran for VA examinations of the left and right lower extremities, including the knees and ankles, and to then readjudicate the claims.

In January 2016, the Board remanded the case for further development. Specifically, the Board remanded the case to the AOJ to obtain the Veteran's complete claims file and to then readjudicate the claims.

In January 2018, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board notes that a claim of entitlement to a TDIU has been raised by the evidence of record as part of the increased rating claims on appeal. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation). Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Regrettably, another remand is necessary. The record indicates that the Veteran received medical care from the Birmingham VAMC since his discharge in 1956. Complete treatment records for the Veteran, particularly from the Birmingham VAMC, have not been obtained. Therefore, the Board concludes that the case must be remanded to obtain additional outstanding treatment records. 

With regard to the issues on appeal, the Board is unable to adjudicate the appeal because the record reflects that there are outstanding VA treatment records not associated with the claims file. In this regard, the previous rating decisions on appeal reflect that the AOJ did not review VA treatment records dated from April 1956 to February 2007. Because the bases of the AOJ's denials of the issues on appeal, in part, were that the Veteran's conditions did not warrant increased ratings, these missing treatment records are important to the Board's determination. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records, particularly including records from the Birmingham VAMC, as well as any other records dated from 1956 to the present documenting treatment for the issues on appeal. If a negative response is received, ensure that the requested records have not been transferred to another federal facility. See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are transferred to another facility for storage).

The Veteran should also be given the opportunity to identify and/or submit any additional private treatment records pertinent to his claim.

2.  Then, readjudicate the issues remaining on appeal. In so doing, the AOJ should address the Veteran's argument of his entitlement to a separate rating for leg length discrepancy. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

